Citation Nr: 0604860	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  05-04 711	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Sioux Falls, South Dakota



THE ISSUE

Entitlement to service connection for ankylosing spondylitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to June 
1970.

By way of background, it is noted that the veteran initiated 
a claim for service connection for ankylosing spondylitis in 
June 2002.  His claim was denied in April 2003, and he 
initiated an appeal.  After he was granted a non-service 
connected pension in June 2003, the veteran's representative 
withdrew the prior appeal.
38 C.F.R. 20.204 (2005).  New evidence was thereafter 
submitted, and the RO entered additional decisions denying 
the spondylitis claim in March 2004 and August 2004.  After 
the latter decision was entered, the veteran perfected an 
appeal of that decision to the Board of Veterans' Appeals 
(Board).

Ordinarily, a rating decision is considered final if no 
appeal is taken, or if an appeal is taken, but later 
withdrawn.  38 C.F.R. 20.1103 (2005).  An exception to this 
rule applies, however, if new and material evidence is 
received prior the expiration of the appeal period.  Under 
those circumstances, if such evidence is received, the former 
decision may not be considered final.  See 38 C.F.R. § 
3.156(b) (2005); Muehl v. West, 13 Vet. App. 159, 161 (1999).

Here, the record shows that the veteran submitted private 
medical opinion evidence in March 2004, within one year of 
the decisions entered in April 2003 and March 2004.  The 
opinion tends to link his spondylitis to service, and is 
therefore "new and material" as that term is defined in 38 
C.F.R. § 3.156(a) (2005).  The effect of the RO's receipt of 
this evidence is, as noted above, to render the April 2003 
and March 2004 decisions non-final.  Consequently, there is 
no need for him to "reopen" the determinations that were 
made in those decisions.  The matter currently before the 
Board is most properly viewed as an appeal of the veteran's 
original claim.

For the reasons set forth below, this appeal is being 
REMANDED.  VA will notify the veteran if further action is 
required on his part.




REMAND

In August 2005, more than 90 days after the veteran's file 
was transferred to the Board in February 2005, the veteran's 
representative submitted additional evidence. He stated that 
initial consideration by the Agency of Original Jurisdiction 
(AOJ) was not being waived, and requested that the file be 
returned to the AOJ for further consideration.

Unless there is good cause for filing new evidence more than 
90 days from the date the file was transferred to the Board, 
the general rule is that Board cannot accept it.  See 38 
C.F.R. § 20.1304(b) (2005).  Here, the Board finds there is 
good cause to accept the additional evidence because the 
evidence submitted was not prepared and available until July 
2005.  Consequently, because the veteran's representative 
specifically noted he was not waiving his right to have the 
new evidence considered by the AOJ, a remand is needed.  See 
38 C.F.R. § 20.1304(c) (2005).

In a March 2004 statement, the veteran indicated that he had 
filed a claim for social security disability benefits due at 
least, in part, to ankylosing spondylitis.  Copies of the 
underlying medical records have not been obtained from the 
Social Security Administration (SSA).  This needs to be 
accomplished.  38 C.F.R. § 3.159(c)(2) (2005).  In the 
interest of completing the record, the AOJ should also obtain 
any additional private and VA medical records that the 
veteran may identify, to include any recent records of VA 
treatment generated since the time that such records were 
last procured in March 2004.

The claims file presently contains conflicting medical 
opinion evidence as to the etiology of the veteran's 
disability.  The latest private opinion, which is favorable 
to the veteran, appears to be based on the erroneous 
assumption that a swollen knee, shown in service, was 
"unexplained" (his service medical records indicate it was 
caused by trauma).  The VA opinion, on the other hand, which 
is unfavorable, was 


obtained in April 2004, without benefit of the additional 
evidence that has been received since that time.  Under the 
circumstances, the Board finds that it would be useful to 
refer the veteran's claims file to the VA physician who 
rendered the April 2004 opinion for a supplemental opinion 
based on all of the evidence that has been since received.  

Accordingly, the matter is hereby REMANDED for the following 
actions.   

1.	Ask the veteran to identify, and provide 
releases for, any additional, relevant 
private treatment records that he wants 
VA to help him obtain.  If he provides 
appropriate releases, assist him in 
obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2005).  The materials obtained, 
if any, should be associated with the 
claims file.

2.	Obtain any additional relevant records of 
VA treatment, if any, that have been 
generated since the time that such 
records were last procured in March 2004.  
The materials obtained, if any, should be 
associated with the claims file.

3.	Request the SSA to provide copies of any 
records pertaining to the veteran's 
application for SSA disability benefits, 
to include any medical records obtained 
in connection with the application.  The 
materials obtained should be associated 
with the claims file.  

4.	After the foregoing development has been 
completed, return the claims file to the 
VA examiner who evaluated the veteran in 
April 2004.  The examiner should be asked 
to review the expanded record and prepare 
a supplemental report indicating the 
extent to which, if any, the additional 
evidence received impacts on her prior 
opinion as to the likely onset and 
etiology of the veteran's ankylosing 
spondylitis.  The examiner should be 
asked to offer a specific opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the veteran's currently 
diagnosed ankylosing spondylitis had its 
onset in service.  A complete rationale 
should be provided.  (If the examiner who 
evaluated the veteran in April 2004 is 
unavailable, the veteran should be 
scheduled for an examination with another 
physician for purposes of obtaining the 
requested information.)  

5.	Thereafter, take adjudicatory action on 
the veteran's claim for service 
connection for ankylosing spondylitis.  
If the benefit sought remains denied, 
issue the veteran and his representative 
a supplemental statement of the case 
(SSOC).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

